Citation Nr: 1220199	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-10 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) had active service from October 1990 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran did not request a hearing before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is required regarding the issue of service connection for a low back disorder prior to Board adjudication.  38 C.F.R. § 19.9 (2011).

The Veteran essentially contends that he has experienced symptomatology of a low back disorder since a 1992 in-service injury.  Specifically, the Veteran indicates that he hurt his back during service when he fell playing basketball.  

Reviewing the evidence of record, the Veteran's service treatment records contain no notation indicating treatment or diagnosis for a low back injury, including in 1992.  The earliest post-service treatment record indicating treatment or diagnosis for a low back injury currently included in the claims file is dated October 2007.  In the October 2007 VA treatment record, the Veteran reported that he was seen at an urgent care facility on March 5, 2007 for flare-ups of back pain, and was prescribed medication.  The claims file does not contain any records indicating treatment for a back disorder dated March 5, 2007.  When reference is made to pertinent medical records, VA is on notice of their existence and has a duty to assist the Veteran to attempt to obtain them.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1 Vet. App. 37 (1990).  As all records indicating treatment for a low back disorder are pertinent to the Veteran's claim for service connection for a low back disorder, the AMC/RO should procure all outstanding VA and non-VA records related to the Veteran's treatment for a low back disorder.

The evidence suggests that the Veteran has outstanding records with the U.S. Social Security Administration (SSA) and possibly another government agency.  In an April 2003 VA treatment record, the Veteran reported that he wished assistance with filing a claim for Supplemental Security Income (SSI).  The Veteran reportedly told the April 2003 VA examiner that he had scheduled an appointment at the Social Security office for an initial interview regarding his claim.  

In addition, in a July 2008 VA treatment record, a VA examiner noted that the Veteran requested that she sign a "disability/welfare" form he had with him, indicating that the Veteran was disabled due to a back disorder.  When the July 2008 VA examiner told the Veteran that she could not sign the paper as she did not find evidence upon examination that he would qualify for disability, the Veteran left immediately.  The Board notes that the July 2008 VA examiner did not specify which type of disability compensation (i.e. SSA, VA, etc.) for which the Veteran was applying.  

The Veteran's claims file currently does not contain any SSA administrative decisions regarding any claims made by the Veteran or the underlying medical records SSA used in making any decisions.  It does not appear that the RO contacted SSA in order to incorporate its records into the claims file.  VA has a duty to obtain SSA records when it has actual notice of such an application.  See Quartuccio v. Principi, 16 Vet. App. 183, 187-88 (2002); Voerth v. West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Moreover, the July 2008 VA treatment record suggests that the Veteran might have filed for an undefined form of disability compensation due to his low back disorder within the past five years.  From the July 2008 VA examiner's description of the disability compensation as "welfare," the evidence suggests that the Veteran was applying for a form of government disability compensation.  VA has a duty to obtain pertinent records regarding claims for government compensation when given notice of the application.  See id.  The Board cannot state that a reasonable possibility does not exist to indicate that obtaining SSA and, potentially, other government disability compensation records would aid the Veteran in substantiating the VA claim for service connection for a low back disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2011).  Accordingly, the AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including any medical records in its possession; and also copies of records from any other government agency regarding any claims filed for disability benefits, including any medical records in their possession.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for his low back disorder.  The AMC/RO should request release forms to allow the AMC/RO to acquire any records related to the Veteran's treatment for a low back disorder at an urgent care facility on March 5, 2007, and all treatment records dated since June 2, 2009, the date of the last treatment record included in the claims file.  

At a minimum, the RO should request all of the Veteran's VA treatment records created since June 2, 2009.  

2.  The AMC/RO should contact SSA and obtain and associate with the claims file copies of the Veteran's SSA records regarding any claim for SSA benefits, including any SSA administrative decision(s) (favorable or unfavorable) and the underlying medical records SSA relied upon in making its decision(s).  

If the Veteran has identified any other federal or state government agencies with which he has filed a claim(s) for disability compensation, and, if necessary, has returned the required authorization and release forms, the AMC/RO should obtain and associate with the claims file copies of any government records regarding any claim for disability compensation benefits, including any administrative decision(s) (favorable or unfavorable) and the underlying medical records relied upon in making its decision(s).  

3.  After the above and any development the AMC/RO finds to be necessary, if the benefit sought on appeal is not granted, the Veteran and representative should be provided with a Supplemental Statement of the Case (SSOC).  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

